DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (JP 2001118134 A)1 in view of Kingham (US 4169356 A).
As per claim 1, Yamazaki discloses a refrigerating unit (circuit inside 102) of a self-contained dispenser (100) of refrigerated products contained within a room (101) of the self-contained dispenser (see figure 1 and paragraph 5 of the translation), the refrigerating unit (circuit inside 102) comprising a primary circuit (108) for recovering and regenerating at least one refrigerating fluid (refrigerant A; see at least paragraph 22 of the translation) and a secondary circuit (112) for recovering and regenerating a heat-transfer fluid (refrigerant B; see at least paragraph 23 of the translation), to allow a thermal exchange between the refrigerating fluid (refrigerant A), the heat-transfer fluid (refrigerant B) and the refrigerated products contained within the room (101) of the self-contained dispenser (100), the refrigerating unit (circuit inside 102) further comprising at least one primary evaporator (106 and 109) in common with respect to the refrigerating fluid (refrigerant A) and to the heat-transfer fluid (refrigerant B) and is configured to receive both the refrigerating fluid (“A”) and the heat-transfer fluid (“B”, as shown in figure 1), and comprising at least one secondary heat exchanger (110) with respect to the heat-transfer fluid (refrigerant B) and to the refrigerated products in the room (101; see at least paragraphs 5 and 23 of the translation), the primary circuit (108) for recovering and regenerating the refrigerating fluid (refrigerant A) being hermetically sealed (described as a “closed circuit” in paragraph 5 of the translation) and at least the primary evaporator (106 and 109) being placed in a suitable room (102, per se) open towards an outside environment (via vents and/or openings) to allow a suitable air circulation (described in paragraph 22 of the translation), forced through a fan (as described in paragraphs 6 and 27 of the translation), wherein the primary circuit (108) for recovering and regenerating the refrigerating fluid (refrigerant A) is composed of a compressor (103), a condenser (104), at least one fan of the condenser (see paragraph 6 of the translation), a lamination member (105) and the primary evaporator (106 and 109), while the secondary circuit (112) for recovering and regenerating the heat-transfer fluid (refrigerant B) is composed of the primary evaporator (106 and 109), the secondary heat exchanger (110), at least one fan (see paragraph 27 of the translation) of the secondary heat exchanger (110) and a pump (111) for circulating the heat-transfer fluid (refrigerant B), the pump (111) for circulating the heat-transfer fluid (refrigerant B) being placed in the room (102) of the primary circuit (108; as shown in figure 1), while the secondary heat exchanger (110) is placed inside the room (101) of the self-contained dispenser (100) for cooling and keeping the products at a controlled temperature (as described in at least paragraphs 4 and 5 of the translation), wherein the refrigerating fluid (refrigerant A) is composed of gas (i.e. ammonia) produced by the anaerobic decomposition (i.e. acidogenesis) of organic material (see at least paragraph 9 of the translation), and the heat-transfer fluid (refrigerant B) is composed of water or of an antifreeze solution (e.g. brine; as described in at least paragraphs 16, 23, 25 and 34 of the translation), wherein the lamination member (105) is a throttling device adapted to generate a pressure drop comprising one of a capillary tube, or a thermostatic valve (see line 1 of paragraph 22 of the translation).
However, Yamazaki may not explicitly disclose a dehydrating filter.
On the other hand, Kingham, directed to a refrigeration system, discloses the use of a filter-drier (37). 
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.2 
As per (1), it should be noted Kingham teaches that the filter-drier is a conventional piece of equipment which removes any residual moisture from the refrigerant (see column 4, lines 18-26). One of ordinary skill in the art would recognize that said component allows for ensuring the optimal operation of the vapor-compression cycle.  As per (2), one of ordinary skill in the art would recognize that since the prior art of Kingham has successfully implemented its own teachings with regards to the dehydrating filter, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Yamazaki. Said reasonable expectation of success is apparent from the fact that both Yamazaki and Kingham are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. refrigeration systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Yamazaki may be significantly improved by incorporating the prior art teachings of Kingham, since the teachings of Kingham serve to complement the teachings of Yamazaki by virtue of suggesting the removal of moisture from the vapor-compression cycle, thereby insuring an optimal performance thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Yamazaki, and to have modified them with the teachings of Kingham, by having a dehydrating filter (i.e. a filter-drier), in order to remove any residual moisture from the refrigerant, and thereby ensuring the optimal operation of the system, as similarly suggested by Kingham, without yielding unpredictable results.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (JP 2001118134 A) in view of Kingham (US 4169356 A), as applied to claim 1 above, and further in view of Fink et al. (US 3153918 A), herein Fink.
As per claim 4, Yamazaki discloses wherein the primary evaporator (106 and 109) comprises a housing for housing at least a portion of a fluid conduit (line of 108) associated with the primary circuit (108) and portion of a fluid conduit (line of 112) associated with the secondary circuit (108).
Although Yamazaki teaches using a material having high thermal conductivity for the primary evaporator (106 and 109; see at least paragraph of the translation), Yamazaki appears to be silent as to whether the housing is made of metal, per se.
On the other hand, Fink, directed to a refrigerator, discloses the use of an aluminum housing structure (34) for an evaporator (35). Fink explicitly discloses the use of aluminum due to its high thermal conductivity that provides an ideal heat absorption capacity (see column 3, lines 11-19). It has been held that the selection of a known material based on its suitability for its intended purpose supports a prima facie determination of obviousness. See MPEP § 2144.07. As outlined in Fink, aluminum is known to have a high thermal conductivity which benefits heat transfer within refrigeration systems.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Yamazaki and to have modified them with the teachings of Fink by having a metal (aluminum) housing for the primary evaporator in order to improve the heat transfer characteristics of the refrigerator, as similarly suggested by both Yamazaki and Fink, without yielding unpredictable results.
Response to Arguments
Applicant's arguments filed on October 18, 2022 (“the Remarks”) have been fully considered but they are not persuasive. Applicant first argues that Yamazaki does not teach a primary evaporator as claimed, because allegedly, “[t]he evaporator 106 is solely dedicated to the primary circuit and does not form part of the secondary fluid circuit. As such, the evaporator is not common with the secondary circuit”. Applicant states that Yamazaki does not teach the current claim language of the at least one primary evaporator being “in common with respect to the refrigerating fluid and to the heat-transfer fluid and [being] configured to receive both the refrigerating fluid and the heat-transfer fluid”. Lastly, Applicant appears to conclude that the current amendment distinguishes the claimed structures from the structures disclosed in Yamazaki.3 However, these arguments are considered unpersuasive as follows.
First, it should be noted that the claim language states the following: “at least one primary evaporator in common with respect to the refrigerating fluid and to the heat-transfer fluid and is configured to receive both the refrigerating fluid and the heat-transfer fluid” (emphasis added). The current claim language can be infringed by having one or more primary evaporators. In Yamazaki, two heat exchangers (i.e. 106 and 109) are being relied upon to meet the limitation of “at least one primary evaporator”. The two evaporators (106 and 109) of Yamazaki respectively receive the refrigerating fluid (“A”) and the heat-transfer fluid (“B”). Also, the two evaporators (106 and 109) are formed as an integral unit by being encased with an insulator (113). The two evaporators of Yamazaki are common to both refrigerating fluids, by virtue of providing a thermal interface therebetween. 
Moreover, a review of the instant drawings shows what appears to be a plate heat exchanger (9) as the primary evaporator (see figure 3). The instant specification states that the evaporator can be “made through any building type, with welded-brazed plates, with coaxial tubes, with micro-channels, etc., suitable for a thermal exchanger of the gas-liquid or liquid-liquid type without mixing the fluids”4 (emphasis added). When comparing the original disclosure of the instant application with the new claim limitations, a broadest reasonable interpretation (BRI) of the claims would include any type of evaporator(s) that provide(s) heat exchange between two separate fluids of two separate circuits. In contrast, Applicant’s arguments appear to employ a narrow or limited interpretation of the claimed invention in light of the written description. The current claim language, under a BRI in light of the specification, is taught by any device with one or more evaporators (as in Yamazaki) that receive two separate fluid flows that to not mix. Absent additional structures related to the particularities of the claimed evaporator, the prior art of Yamazaki is still deemed to meet the claimed limitations. Therefore, the rejection is hereby maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Yamazaki and its translation were initially made of record by Applicant in the IDS filed on April 29, 2020.  
        2 See MPEP § 2143.
        3 See page 4 of the Remarks.
        4 See paragraph 58 of the printed publication (US 20200224937 A1).